Title: To James Madison from William C. C. Claiborne, 23 October 1813
From: Claiborne, William C. C.
To: Madison, James


Dear Sir,Louisiana County of Rapide October 23rd, 1813.
I left New Orleans on the 12th. ultimo, on a tour thro’ the State, as well with a view to inform myself of its situation, as to assist in organizing a detachment of Militia, ordered to be holden in readiness for service, and which I shall call into the field, in case of Invasion, or eminent danger of Invasion. The War with the Creeks, will be soon drawn to a close; my Brother, General Claiborne informs me, the Chactaws have determined to commence hostilities against the Creeks; I consider it a fortunate circumstance, and one, which will greatly contribute to the safety of our Frontiers. General Claiborne has been usefully and actively employed on the Mobile; If the Creeks should sue for peace, it would be pleasing to him & his friends, that he should be named one of the Commissioners on the part of the U States; from his knowledge of the people with whom we would treat, & his Influence with the Frontier Settlers, he is well qualified for such a Trust.
I learn with sincerest pleasure, our late successes on the Lakes; I pray God, they may be speedily followed by the entire conquest of upper & lower Canada. Among the friends of the Administration, none more lament, than myself the late Conduct of the Senate; It does not become me Sir, to censure the Acts of the Senate; But I declare to you, that I know not how to reconcile the opposition of certain Members to the Embargo, with their former political course, nor can I see one good reason, for rejecting the proposed Mission to Sweden. As regards the non-confirmation of the Nomination of Mr Gallatin, I the more regret it, because I am under the impression, that Considerations solely personal, influenced some of the Majority. Louisiana, the votes of our Senators to the contrary notwithstanding, is decidedly with the Administration, and the Conduct of her Representative, Mr Robertson, in supporting all measures, calculated to render the Evils of war more afflicting to the Enemy, meets the approbation of his Constituents.
I have just returned from Nachitoches, and find the Caddo Nation of Indians, and all the other Tribes, settled on or near the Waters of Red River friendly disposed to the U. States. It seems, they had received War talks from the Creeks; but had all determined to remain at peace with their American Brothers.
The late defeat of the Revolutionists in the Province of Texas, you will recollect, I anticipated in my last Letter; It has encreased the oppression of that unfortunate District, and thrown upon the Frontiers of this State, a number of distressed Spanish families, fleeing from the venjeance of the Conquerors. I had expected the Royalists would have advanced to the Sabine, and perhaps to the Arroyo Honda; But they have established their Head Quarters at St Antonio and design, it is said, to suffer the Country from that post to the Sabine to remain a desert.
I have never understood how far the Executive Government of the U.States, felt an Interest in the Revolutionary Movements in Texas; Among the Citizens of the U.States, who took an active part in that Revolution, there are many brave & good Men; but there are others, base and degenerate. If it comported with the policy of the General Government to countenance a Revolution in the Interior Provinces of Mexico, I could and would greatly facilitate it. But all attempts (unauthorised & unassisted) like the one lately put down, are likely to fail, and to be attended with no other effects, than an encrease of the Misery of the Wretched Inhabitants, and to draw to the Frontier of Louisiana, a number of adventurers; Among whom no doubt, there would be some brave and worthy Men; But the greater part, worthless, unprincipled, and a Curse to any Society. I am Dr Sir, with the greatest respect Your faithful friend
William C. C. Claiborne
